DETAILED ACTION
This action is responsive to application filed on June 26th, 2019. 
Claims 1~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior of record (See 892) does not anticipate nor render obvious the claims reciting, “A method, medium, and apparatus comprising: receiving, by a network device, a second list of packet processing rules to replace a first list of packet processing rules previously installed in a memory of the network device; identifying, by the network device, a subsequence of rules common to both the first list and the second list, wherein every rule in the subsequence of rules occurs in both the first list and the second list and the rules in the subsequence of rules occur in the same order as in the first list and in the second list; creating, by the network device, a merged list of rules by combining rules in the first list with rules in the second list that are not also in the subsequence of rules; and installing, by the network device, the merged list of rules into the memory of the network device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457